Citation Nr: 1720326	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to October 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified at a video conference hearing before the undersigned.  A transcript is in the record.

This case was previously before the Board in April 2015, when the Board issued a decision (1) denying entitlement to service connection for COPD and (2) dismissing a claim of entitlement to service connection for prostate cancer.  The Veteran appealed the denial of service connection for COPD to the Court of Appeals for Veterans Claims (Court); the Veteran did not appeal the dismissal of the prostate cancer issue.  In September 2016, the Court issued a memorandum decision that vacated the portion April 2015 Board decision that denied service connection for COPD, and remanded the COPD issue for readjudication consistent with the instructions outlined in the memorandum decision.  The September 2016 Court memorandum decision did not disturb the Board's prior dismissal of the prostate cancer issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his COPD was caused by his described exposure to significant paint fumes during his duty as part of a boatswain's spray team.  The Board's April 2015 decision denied the appeal seeking service connection for COPD.  The Court's September 2016 Memorandum Decision focused its attention upon the April 2015 Board decision's determination that a VA medical examination was not necessary in this case.  The Court explained that it "agrees with the appellant that the Board failed to provide an adequate statement of reasons or bases for failing to provide the appellant with an examination."  The Court discussed that "[t]he Board found the fact that the appellant's COPD manifested many years after service to be probative evidence against the appellant's claim....  However, 'COPD takes years to develop and progress.'"  (Quoting THE MERCK MANUAL at 1891 (19th ed. 2011).)  The Court stated: "Of course, the Board does not possess medical knowledge, see Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), and therefore the Board would not be capable of knowing know [sic] this."  The Court continued: "Further, the Board in failing to recognize how COPD develops, also failed to address his testimony regarding the large amounts of phlegm he developed during his first ten years following service."  (The Veteran testified during his January 2015 Board hearing testimony regarding his recollection of such symptoms in the years following his separation from service.)  The Court commented that "[i]t is unclear why an examination was not provided, when the evidence, including his postservice symptoms appears to indicate that the appellant has satisfied the low threshold that his current COPD may be related to service."  The Court cited its prior holding in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), noting that the third prong of the criteria to trigger the duty for VA to provide an examination requires that the evidence of record "indicate" that "a disability, or persistent or recurrent symptoms of a disability, may be associated with the claimant's ... service," establishes a "low threshold."

The Court's Memorandum Decision in this case found that "[r]emand is required for the Board to provide an adequate statement of reasons or bases for denying the appellant a medical examination or simply provide an examination to help the appellant fully develop his claim."  With consideration of the Court's discussion of the matter in the September 2016 Memorandum Decision, the Board finds that providing the Veteran with a medical examination is the most appropriate action at this time to fully address and resolve the concerns presented in the Memorandum Decision.  To comply with the directives of the Court, the Board shall remand this issue for the needed VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for an examination of the Veteran with a medical opinion to determine the nature and likely etiology of his COPD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner is asked to respond to the following:

Please opine as to whether the Veteran's COPD is at least as likely as not (a 50 percent or greater probability) etiologically linked to the Veteran's military service.  
a. In answering this question, the VA examiner is asked to specifically address the Veteran's contention that his COPD was caused by exposure to significant paint fumes during his duty as part of a boatswain's spray team.  
b. The VA examiner is also asked to address the significance, if any, of the Veteran's testimony that he had an unusually large amount of phlegm for the first 10 years following his service, in addition to his statements indicating that he had been a spray painter for all of his life and that he was a cigarette smoker.  
c. Further, the clinician is requested to consider and address The Merck Manual statement that "COPD takes years to develop and progress."  
d. If the Veteran's COPD is found to be unlikely etiologically linked to the Veteran's military service, the VA examiner is asked to identify the etiology considered more likely.

The examiner is asked to please provide a detailed rationale for all opinions stated.

2. Following completion of the above, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

